— Appeal by the defendant from a judgment of the County Court, Suffolk County (Crecca, J.), rendered August 18, 2006, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the defendant’s contentions regarding the alleged involuntariness of his guilty plea and the ineffectiveness of his counsel can be reviewed in light of his waiver of his right to appeal, the record refutes his claims (see People v Ramsey, 49 AD3d 565 [2008]). To the extent that the defendant’s claims are predicated on matter dehors the record, they may not be reviewed on direct appeal (see People v Rusielewicz, 45 AD3d 704 [2007]). Mastro, J.P., Fisher, Florio and Eng, JJ., concur.